Exhibit 10.4

Execution Version

PLEDGE AGREEMENT

This PLEDGE AGREEMENT, dated as of February 10, 2012 (together with all
amendments, if any, from time to time hereto, this “Pledge Agreement”), by and
among BG MEDICINE, INC., a Delaware corporation, (“Borrower”, and Borrower,
together with any other Person that joins this Pledge Agreement as a Pledgor in
accordance with Section 27, collectively, the “Pledgors” and each a “Pledgor”)
and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, in its
capacity as agent (in such capacity and together with any successors, endorsees
and assigns, “Agent”) for itself and the lenders from time to time party to the
Loan Agreement hereinafter defined (collectively, the “Lenders”).

WITNESSETH:

WHEREAS, pursuant to that certain Loan and Security Agreement, dated as of the
date hereof, by and among Borrower, the other Loan Parties from time to time
signatory thereto, Agent and the Lenders from time to time party thereto
(including all annexes, exhibits and schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Loan Agreement”),
the Lenders have agreed to establish certain financing arrangements for and make
loans and extensions of credit to Borrower on the terms and conditions set forth
in the Loan Agreement;

WHEREAS, in order to induce Agent and the Lenders to enter into the Loan
Agreement and other Debt Documents and to induce the Lenders to make the Term
Loans provided for in the Loan Agreement, each Pledgor has agreed to pledge the
Pledged Collateral to Agent, on behalf of itself and the Lenders, in accordance
herewith;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Definitions. Unless otherwise defined herein, terms defined in the Loan
Agreement are used herein as therein defined, and the following shall have
(unless otherwise provided elsewhere in this Pledge Agreement) the following
respective meanings (such meanings being equally applicable to both the singular
and plural form of the terms defined):

“Bankruptcy Code” means title 11, United States Code, as amended from time to
time, and any successor statute thereto.

“Pledge Agreement” has the meaning set forth in the preamble hereto.

“Pledged Collateral” has the meaning assigned to such term in Section 2 hereof.

“Pledged Entity” means an issuer of Pledged Shares or Pledged Indebtedness.

“Pledged Indebtedness” means the Indebtedness evidenced by promissory notes and
instruments listed on Schedule I hereto.

“Pledged Shares” means those shares listed on Schedule I.

“Secured Obligations” has the meaning assigned to such term in Section 3 hereof.



--------------------------------------------------------------------------------

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests, equity interests or similar rights and all
rights to acquire the same in any entity.

2. Pledge. Each Pledgor hereby pledges to Agent, on behalf of itself and the
Lenders, and grants to Agent, on behalf of itself and the Lenders, a first
priority security interest in all of the following of such Pledgor, whether now
existing or hereafter arising or acquired (collectively, the “Pledged
Collateral”):

(a) the Pledged Shares and all documents and certificates representing or
evidencing the Pledged Shares, all rights, privileges, authority and powers of
Pledgor as owner or holder of the Pledged Shares (including rights arising under
the bylaws, articles and similar organizational documents) and all dividends,
distributions, cash, instruments and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the Pledged Shares and all rights to receive payment of
principal and interest on loans made by Pledgor to Pledged Entity and all books,
records and documents pertaining to the foregoing;

(b) such portion, as determined by Agent as provided in Section 7(d) below, of
any additional shares of Stock of a Pledged Entity from time to time acquired by
Pledgor in any manner (which shares shall be deemed to be part of the Pledged
Shares), and the certificates representing such additional shares, and all
dividends, distributions, cash, instruments and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such Stock;

(c) the Pledged Indebtedness and the promissory notes or instruments evidencing
the Pledged Indebtedness, and all interest, cash, instruments and other property
and assets from time to time received, receivable or otherwise distributed in
respect of the Pledged Indebtedness; and

(d) all additional Indebtedness arising after the date hereof and owing to
Pledgor and evidenced by promissory notes or other instruments, together with
such promissory notes and instruments, and all interest, cash, instruments and
other property and assets from time to time received, receivable or otherwise
distributed in respect of that Pledged Indebtedness.

3. Security for Obligations. This Pledge Agreement secures, and the Pledged
Collateral is security for, the prompt payment in full when due, whether at
stated maturity, by acceleration or otherwise, and performance of all
Obligations of any kind of each Pledgor under or in connection with the Loan
Agreement and the other Debt Documents (other than the Warrants) and all
Obligations of each Pledgor now or hereafter existing under this Pledge
Agreement including, without limitation, all fees, costs and expenses of Agent
and Lenders in connection with collection actions hereunder or otherwise
(collectively, the “Secured Obligations”).

4. Delivery of Pledged Collateral. All certificates and all promissory notes and
instruments evidencing the Pledged Collateral shall be delivered to and held by
or on behalf of Agent, pursuant hereto. All Pledged Shares shall be accompanied
by duly executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to Agent and all promissory notes or other instruments
evidencing the Pledged Indebtedness shall be endorsed by the applicable Pledgor.

 

2



--------------------------------------------------------------------------------

5. Control Agreement with Issuer. If any Pledged Collateral constitutes
uncertificated ownership interests, each Pledgor shall cause each Pledged Entity
to duly authorize, execute, and deliver to the Agent on the date hereof an
agreement for the benefit of Agent (on behalf of the Lenders) substantially in
the form of Exhibit B (appropriately completed to the satisfaction of Agent and
with such modifications, if any, as shall be satisfactory to Agent) pursuant to
which each Pledged Entity agrees to comply with any and all instructions
regarding the Pledged Shares originated by Agent without further consent by any
Pledgor and not to comply with instructions regarding the Pledged Shares
originated by any other Person.

6. Representations and Warranties. Each Pledgor represents and warrants to Agent
that:

(a) Such Pledgor is, and at the time of delivery of the Pledged Shares to Agent
will be, the holder of record and the sole beneficial owner of the Pledged
Collateral pledged by such Pledgor free and clear of any Lien, voting trust
agreements or other pledges thereon or affecting the title thereto, except for
any Lien created by this Pledge Agreement; such Pledgor is and at the time of
delivery of the Pledged Indebtedness to Agent will be, the sole owner of such
Pledged Collateral free and clear of any Lien thereon or affecting title
thereto, except for any Lien created by this Pledge Agreement;

(b) (i) All of the Pledged Shares have been duly authorized, validly issued and
are fully paid and non-assessable; (ii) to the Knowledge of such Pledgor,
(A) the Pledged Indebtedness has been duly authorized, authenticated or issued
and delivered by the obligor, (B) the Pledged Indebtedness is the legal, valid
and binding obligations of the obligor and (C) the obligor is not in default
thereunder and (iii) neither the Pledgor nor any other Loan Party is in default
under any Pledged Indebtedness.

(c) Such Pledgor has the right and requisite authority to pledge, assign,
transfer, deliver, deposit and set over the Pledged Collateral pledged by such
Pledgor to Agent, on behalf of itself and the Lenders, as provided herein;

(d) None of the Pledged Shares or Pledged Indebtedness has been issued or
transferred in violation of the securities registration, securities disclosure
or similar laws of any jurisdiction to which such issuance or transfer may be
subject;

(e) All of the Pledged Shares are presently owned by such Pledgor and are
presently represented by the certificates listed on Schedule I hereto. As of the
date hereof, there are no existing options, warrants, calls or commitments of
any character whatsoever relating to the Pledged Shares;

(f) No consent, approval, authorization or other order or other action by, and
no notice to or filing with, any governmental authority or any other person or
entity is required (i) for the pledge by such Pledgor of the Pledged Collateral
pursuant to this Pledge Agreement or for the execution, delivery or performance
of this Pledge Agreement by such Pledgor, or (ii) for the exercise by Agent of
the voting or other rights provided for in this Pledge Agreement or the remedies
in respect of the Pledged Collateral pursuant to this Pledge Agreement, except
as may be required in connection with such disposition by laws affecting the
offering and sale of securities generally;

 

3



--------------------------------------------------------------------------------

(g) The pledge, assignment and delivery of the Pledged Collateral pursuant to
this Pledge Agreement will create a valid first priority Lien in favor of Agent,
on behalf of itself and the Lenders, on the Pledged Collateral and the proceeds
thereof, securing the payment of the Secured Obligations, subject to no other
Lien (subject only to Permitted Liens that would be prior to the security
interest granted hereunder as a matter of law, but not solely as a result of a
prior UCC financing statement filing);

(h) This Pledge Agreement has been duly authorized, executed and delivered by
Pledgor and constitutes a legal, valid and binding obligation of Pledgor
enforceable against Pledgor in accordance with its terms;

(i) The Pledged Shares constitute the percentage of the issued and outstanding
shares of Stock of each Pledged Entity as set forth in Schedule I;

(j) No action has been commenced or threatened in writing that would reasonably
be expected to prohibit or interfere with the execution and delivery of this
Pledge Agreement or the performance or discharge of the obligations, duties,
covenants, agreements and liabilities contained herein; and

(k) None of the Pledged Indebtedness is subordinated in right of payment to
other Indebtedness (except for the Secured Obligations, if applicable) or
subject to the terms of an indenture.

The representations and warranties set forth in this Section 6 shall survive the
execution and delivery of this Pledge Agreement.

7. Covenants. Each Pledgor covenants and agrees that until the Termination Date
(which covenants are in addition to and not in lieu of other applicable
provisions of the Loan Agreement):

(a) Without the prior written consent of Agent, such Pledgor will not sell,
assign, transfer, pledge, or otherwise encumber any of its rights in or to the
Pledged Collateral, or any unpaid dividends, interest or other distributions or
payments with respect to the Pledged Collateral or grant a Lien in the Pledged
Collateral, unless otherwise expressly permitted by the Loan Agreement;

(b) Such Pledgor will, at its expense, promptly execute, acknowledge and deliver
all such instruments and take all such actions as Agent from time to time may
reasonably request in order to ensure to Agent the benefits of the Liens in and
to the Pledged Collateral intended to be created by this Pledge Agreement,
including the filing of any necessary Uniform Commercial Code financing
statements, which may be filed by Agent with or (to the extent permitted by law)
without the signature of such Pledgor, and will cooperate with Agent, at such
Pledgor’s expense, in obtaining all necessary approvals and making all necessary
filings under federal, state, local or foreign law in connection with such Liens
or any sale or transfer of the Pledged Collateral;

 

4



--------------------------------------------------------------------------------

(c) Such Pledgor has and will defend the title to the Pledged Collateral and the
Liens of Agent in the Pledged Collateral against the claim of any person or
entity and will maintain and preserve such Liens and will do or cause to be done
all things necessary to preserve and to keep in full force and effect its
interest in the Pledged Collateral;

(d) Such Pledgor will, upon obtaining ownership of any additional Stock,
promissory notes or instruments of a Pledged Entity or Stock or promissory notes
or instruments otherwise required to be pledged to Agent pursuant to any of the
Debt Documents, which Stock, notes or instruments are not already Pledged
Collateral, promptly (and in any event within ten (10) days) deliver to Agent a
Pledge Amendment, duly executed by Pledgor, in substantially the form of Exhibit
A hereto (a “Pledge Amendment”) in respect of any such additional Stock, notes
or instruments, pursuant to which Pledgor shall pledge to Agent, on behalf of
itself and the Lenders, all of such additional Stock, notes and instruments.
Pledgor hereby authorizes Agent to attach each Pledge Amendment to this Pledge
Agreement and agrees that all Pledged Shares and Pledged Indebtedness listed on
any Pledge Amendment delivered to Agent shall for all purposes hereunder be
considered Pledged Collateral;

(e) Such Pledgor shall cooperate in all reasonable respects with Agent’s efforts
to preserve the Pledged Collateral and to take such actions to preserve the
Pledged Collateral as Agent may in good faith direct; and

(f) Such Pledgor consents to the admission of Agent, and its assigns or
designees, as a member, partner or stockholder the Pledged Entity upon Agent’s
acquisition of any of the Pledged Shares.

8. Pledgor’s Rights. As long as no Default or Event of Default shall have
occurred and be continuing and until written notice shall be given to the
Pledgors in accordance with Section 9(a) hereof:

(a) Each Pledgor shall have the right, from time to time, to vote and give
consents with respect to the Pledged Collateral, or any part thereof for all
purposes not inconsistent with the provisions of this Pledge Agreement, the Loan
Agreement or any other Debt Document; provided, however, that no vote shall be
cast, and no consent shall be given or action taken, which would have the effect
of impairing the position or interest of Agent in respect of the Pledged
Collateral or which would authorize, effect or consent to (unless and to the
extent expressly permitted by the Loan Agreement):

(i) the dissolution or liquidation, in whole or in part, of a Pledged Entity;

(ii) the consolidation or merger of a Pledged Entity with any other person or
entity;

(iii) the sale, disposition or encumbrance of all or substantially all of the
assets of a Pledged Entity, except for the granting of Liens in favor of Agent;

 

5



--------------------------------------------------------------------------------

(iv) any change in the authorized number of shares, the stated capital or the
authorized share capital of a Pledged Entity or the issuance of any additional
shares of its Stock; or

(v) the alteration of the voting rights with respect to the Stock of a Pledged
Entity;

(b) each Pledgor shall be entitled, from time to time, to collect and receive
for its own use all cash dividends and interest paid in respect of the Pledged
Shares and Pledged Indebtedness to the extent not in violation of the Loan
Agreement other than any and all: (A) dividends and interest paid or payable
other than in cash in respect of any Pledged Collateral, and instruments and
other property received, receivable or otherwise distributed in respect of, or
in exchange for, any Pledged Collateral; (B) dividends and other distributions
paid or payable in cash in respect of any Pledged Shares in connection with a
partial or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in capital of a Pledged Entity; and (C) cash
paid, payable or otherwise distributed, in respect of principal of, or in
redemption of, or in exchange for, any Pledged Collateral; provided, however,
that until actually paid all rights to such distributions shall remain subject
to the Lien created by this Pledge Agreement; and

(c) all dividends and interest (other than such cash dividends and interest as
are permitted to be paid to each Pledgor in accordance with clause (i) above)
and all other distributions in respect of any of the Pledged Shares or Pledged
Indebtedness, whenever paid or made, shall be delivered to Agent to hold as
Pledged Collateral and shall, if received by such Pledgor, be received in trust
for the benefit of Agent, be segregated from the other property or funds of such
Pledgor, and be forthwith delivered to Agent as Pledged Collateral in the same
form as so received (with any necessary indorsement).

9. Defaults and Remedies; Proxy.

(a) Upon the occurrence of an Event of Default and during the continuation of
such Event of Default, and concurrently with written notice to Borrower, Agent
(personally or through an agent) is hereby authorized and empowered to transfer
and register in its name or in the name of its nominee the whole or any part of
the Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon, to sell in one or more sales
after ten (10) days’ notice of the time and place of any public sale or of the
time at which a private sale is to take place (which notice each Pledgor agrees
is commercially reasonable) the whole or any part of the Pledged Collateral and
to otherwise act with respect to the Pledged Collateral as though Agent was the
outright owner thereof. Any sale shall be made at a public or private sale at
Agent’s place of business, or at any place to be named in the notice of sale,
either for cash or upon credit or for future delivery at such price as Agent may
reasonably and in good faith deem fair, and Agent may be the purchaser of the
whole or any part of the Pledged Collateral so

 

6



--------------------------------------------------------------------------------

sold and hold the same thereafter in its own right free from any claim of any
Pledgor or any right of redemption. Each sale shall be made to the highest
bidder, but Agent reserves the right to reject any and all bids at such sale
which, in its discretion, it shall deem inadequate. Demands of performance,
except as otherwise herein specifically provided for, notices of sale,
advertisements and the presence of property at sale are hereby waived and any
sale hereunder may be conducted by an auctioneer or any officer or agent of
Agent. EACH PLEDGOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS AGENT AS THE
PROXY AND ATTORNEY-IN-FACT OF PLEDGOR WITH RESPECT TO THE PLEDGED COLLATERAL,
INCLUDING THE RIGHT TO VOTE THE PLEDGED SHARES, WITH FULL POWER OF SUBSTITUTION
TO DO SO. THE APPOINTMENT OF AGENT AS PROXY AND ATTORNEY-IN-FACT IS COUPLED WITH
AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE TERMINATION DATE. IN ADDITION TO
THE RIGHT TO VOTE THE PLEDGED SHARES, THE APPOINTMENT OF AGENT AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF THE PLEDGED SHARES WOULD BE
ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS,
CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH
PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION
(INCLUDING ANY TRANSFER OF ANY PLEDGED SHARES ON THE RECORD BOOKS OF THE ISSUER
THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF THE PLEDGED SHARES OR ANY
OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE OF AN EVENT OF DEFAULT.
NOTWITHSTANDING THE FOREGOING, AGENT SHALL NOT HAVE ANY DUTY TO EXERCISE ANY
SUCH RIGHT OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO
SO OR FOR ANY DELAY IN DOING SO.

(b) If, at the original time or times appointed for the sale of the whole or any
part of the Pledged Collateral, the highest bid, if there be but one sale, shall
be inadequate to discharge in full all the Secured Obligations, or if the
Pledged Collateral be offered for sale in lots, if at any of such sales, the
highest bid for the lot offered for sale would indicate to Agent, in its
discretion, that the proceeds of the sales of the whole of the Pledged
Collateral would be unlikely to be sufficient to discharge all the Secured
Obligations, Agent may, on one or more occasions and in its discretion, postpone
any of said sales by public announcement at the time of sale or the time of
previous postponement of sale, and no other notice of such postponement or
postponements of sale need be given, any other notice being hereby waived;
provided, however, that any sale or sales made after such postponement shall be
after ten (10) days’ notice to the applicable Pledgor.

(c) If, at any time when Agent in its sole discretion determines, following the
occurrence and during the continuance of an Event of Default, that, in
connection with any actual or contemplated exercise of its rights (when
permitted under this Section 9) to sell the whole or any part of the Pledged
Shares hereunder, it is necessary or advisable to effect a public registration
of all or part of the Pledged Collateral pursuant to the Securities Act of 1933,
as amended (or any similar statute then in effect) (the “Act”), the applicable
Pledgor shall, in an expeditious manner, cause the Pledged Entities to:

 

7



--------------------------------------------------------------------------------

(i) Prepare and file with the Securities and Exchange Commission (the
“Commission”) a registration statement with respect to the Pledged Shares and in
good faith use commercially reasonable efforts to cause such registration
statement to become and remain effective;

(ii) Prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective and to comply
with the provisions of the Act with respect to the sale or other disposition of
the Pledged Shares covered by such registration statement whenever Agent shall
desire to sell or otherwise dispose of the Pledged Shares;

(iii) Furnish to Agent such numbers of copies of a prospectus and a preliminary
prospectus, in conformity with the requirements of the Act, and such other
documents as Agent may request in order to facilitate the public sale or other
disposition of the Pledged Shares by Agent;

(iv) Use commercially reasonable efforts to register or qualify the Pledged
Shares covered by such registration statement under such other securities or
blue sky laws of such jurisdictions within the United States and Puerto Rico as
Agent shall request, and do such other reasonable acts and things as may be
required of it to enable Agent to consummate the public sale or other
disposition in such jurisdictions of the Pledged Shares by Agent;

(v) Furnish, at the request of Agent, on the date that shares of the Pledged
Collateral are delivered to the underwriters for sale pursuant to such
registration or, if the security is not being sold through underwriters, on the
date that the registration statement with respect to such Pledged Shares becomes
effective, (A) an opinion, dated such date, of the independent counsel
representing such registrant for the purposes of such registration, addressed to
the underwriters, if any, and in the event the Pledged Shares are not being sold
through underwriters, then to Agent, in customary form and covering matters of
the type customarily covered in such legal opinions; and (B) a comfort letter,
dated such date, from the independent certified public accountants of such
registrant, addressed to the underwriters, if any, and in the event the Pledged
Shares are not being sold through underwriters, then to Agent, in a customary
form and covering matters of the type customarily covered by such comfort
letters and as the underwriters or Agent shall reasonably request. The opinion
of counsel referred to above shall additionally cover such other legal matters
with respect to the registration in respect of which such opinion is being given
as Agent may reasonably request. The letter referred to above from the
independent certified public accountants shall additionally cover such other
financial matters (including information as to the period ending not more than
five (5) Business Days prior to the date of such letter) with respect to the
registration in respect of which such letter is being given as Agent may
reasonably request; and

(vi) Otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable but not later than 18 months after
the effective date of the registration statement, an earnings statement covering
the period of at least 12 months beginning with the first full month after the
effective date of such registration statement, which earnings statement shall
satisfy the provisions of Section 12(a) of the Act.

 

8



--------------------------------------------------------------------------------

(d) All expenses incurred in complying with Section 9(c) hereof, including,
without limitation, all registration and filing fees (including all expenses
incident to filing with the National Association of Securities Dealers, Inc.),
printing expenses, fees and disbursements of counsel for the registrant, the
fees and expenses of counsel for Agent, expenses of the independent certified
public accountants (including any special audits incident to or required by any
such registration) and expenses of complying with the securities or blue sky
laws or any jurisdictions, shall be paid by the Pledgors.

(e) If, at any time when Agent shall determine to exercise its right to sell the
whole or any part of the Pledged Collateral hereunder, such Pledged Collateral
or the part thereof to be sold shall not, for any reason whatsoever, be
effectively registered under the Act, Agent may, in its discretion (subject only
to applicable requirements of law), sell such Pledged Collateral or part thereof
by private sale in such manner and under such circumstances as Agent may deem
necessary or advisable, but subject to the other requirements of this Section 9,
and shall not be required to effect a registration of such Collateral under the
Act or to cause the same to be effected. Without limiting the generality of the
foregoing, in any such event, Agent in its discretion (x) may, in accordance
with applicable securities laws, proceed to make such private sale
notwithstanding that a registration statement for the purpose of registering
such Pledged Collateral or part thereof could be or shall have been filed under
said Act (or similar statute), (y) may approach and negotiate with a single
possible purchaser to effect such sale, and (z) may restrict such sale to a
purchaser who is an accredited investor under the Act and who will represent and
agree that such purchaser is purchasing for its own account, for investment and
not with a view to the distribution or sale of such Pledged Collateral or any
part thereof. In addition to a private sale as provided above in this Section 9,
if any of the Pledged Collateral shall not be freely distributable to the public
without registration under the Act (or similar statute) at the time of any
proposed sale pursuant to this Section 9, then Agent shall not be required to
effect such registration or cause the same to be effected but, in its discretion
(subject only to applicable requirements of law), may require that any sale
hereunder (including a sale at auction) be conducted subject to restrictions:

(i) as to the financial sophistication and ability of any person or entity
permitted to bid or purchase at any such sale;

(ii) as to the content of legends to be placed upon any certificates
representing the Pledged Collateral sold in such sale, including restrictions on
future transfer thereof;

(iii) as to the representations required to be made by each person or entity
bidding or purchasing at such sale relating to that person’s or entity’s access
to financial information about the Pledgors and such person’s or entity’s
intentions as to the holding of the Pledged Collateral so sold for investment
for its own account and not with a view to the distribution thereof; and

 

9



--------------------------------------------------------------------------------

(iv) as to such other matters as Agent may, in its discretion, deem necessary or
appropriate in order that such sale (notwithstanding any failure so to register)
may be effected in compliance with the Bankruptcy Code and other laws affecting
the enforcement of creditors’ rights and the Act and all applicable state
securities laws.

(f) Each Pledgor recognizes that Agent may be unable to effect a public sale of
any or all the Pledged Collateral and may be compelled to resort to one or more
private sales thereof in accordance with clause (e) above. Each Pledgor also
acknowledges that any such private sale may result in prices and other terms
less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. Agent shall be under no obligation to delay a
sale of any of the Pledged Collateral for the period of time necessary to permit
the Pledged Entity to register such securities for public sale under the Act, or
under applicable state securities laws, even if the applicable Pledgor and the
Pledged Entity would agree to do so.

(g) Each Pledgor agrees to the maximum extent permitted by applicable law that
following the occurrence and during the continuance of an Event of Default it
will not at any time plead, claim or take the benefit of any appraisal,
valuation, stay, extension, moratorium or redemption law now or hereafter in
force in order to prevent or delay the enforcement of this Pledge Agreement, or
the absolute sale of the whole or any part of the Pledged Collateral or the
possession thereof by any purchaser at any sale hereunder, and each Pledgor
waives the benefit of all such laws to the extent it lawfully may do so. Each
Pledgor agrees that it will not interfere with any right, power and remedy of
Agent provided for in this Pledge Agreement or now or hereafter existing at law
or in equity or by statute or otherwise, or the exercise or beginning of the
exercise by Agent of any one or more of such rights, powers or remedies. No
failure or delay on the part of Agent to exercise any such right, power or
remedy and no notice or demand which may be given to or made upon any Pledgor by
Agent with respect to any such remedies shall operate as a waiver thereof, or
limit or impair Agent’s right to take any action or to exercise any power or
remedy hereunder, without notice or demand, or prejudice its rights as against
any Pledgor in any respect.

(h) Each Pledgor further agrees that a breach of any of the covenants contained
in this Section 9 will cause irreparable injury to Agent, that Agent shall have
no adequate remedy at law in respect of such breach and, as a consequence,
agrees that each and every covenant contained in this Section 9 shall be
specifically enforceable against Pledgor, and each Pledgor hereby waives and
agrees not to assert any defenses against an action for specific performance of
such covenants except for a defense that the Secured Obligations are not then
due and payable in accordance with the agreements and instruments governing and
evidencing such obligations.

10. Assignment. Agent may assign, indorse or transfer any instrument evidencing
all or any part of the Secured Obligations as provided in, and in accordance
with, the Loan Agreement, and the holder of such instrument shall be entitled to
the benefits of this Pledge Agreement.

 

10



--------------------------------------------------------------------------------

11. Termination. Immediately following the Termination Date and, if applicable,
execution and delivery of a payoff letter reasonably satisfactory to Agent,
Agent shall deliver to the applicable Pledgor the remaining Pledged Collateral,
if any, pledged by such Pledgor at the time subject to this Pledge Agreement and
all remaining instruments of assignment executed in connection therewith, if
any, free and clear of the Liens hereof and, except as otherwise provided
herein, all of such Pledgor’s obligations hereunder shall at such time
terminate.

12. Lien Absolute. All rights of Agent, on behalf of itself and the Lenders,
hereunder, and all obligations of each Pledgor hereunder, shall be absolute and
unconditional irrespective of:

(a) any lack of validity or enforceability of the Loan Agreement, any other Debt
Document or any other agreement or instrument governing or evidencing any
Secured Obligations;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Loan Agreement, any other Debt
Document or any other agreement or instrument governing or evidencing any
Secured Obligations;

(c) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the Secured Obligations;

(d) the insolvency of any Loan Party; or

(e) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Pledgor.

13. Release. Each Pledgor consents and agrees that Agent may at any time, or
from time to time, in its discretion:

(a) renew, extend or change the time of payment, and/or the manner, place or
terms of payment of all or any part of the Secured Obligations; and

(b) exchange, release and/or surrender all or any of the Collateral (including
the Pledged Collateral), or any part thereof, by whomsoever deposited, which is
now or may hereafter be held by Agent in connection with all or any of the
Secured Obligations; all in such manner and upon such terms as Agent may deem
proper, and without notice to or further assent from any Pledgor, it being
hereby agreed that each Pledgor shall be and remain bound upon this Pledge
Agreement, irrespective of the value or condition of any of the Collateral, and
notwithstanding any such change, exchange, settlement, compromise, surrender,
release, renewal or extension, and notwithstanding also that the Secured
Obligations may, at any time, exceed the aggregate principal amount thereof set
forth in the Loan Agreement, or any other agreement governing any Secured
Obligations. Each Pledgor hereby waives notice of acceptance of this Pledge
Agreement, and also presentment, demand, protest and notice of dishonor of any
and all of the Secured Obligations, and promptness in commencing suit against
any party hereto or liable hereon, and in giving any notice to or of making any
claim or demand hereunder upon any Pledgor. No act or omission of any kind on
Agent’s part shall in any event affect or impair this Pledge Agreement.

 

11



--------------------------------------------------------------------------------

14. Reinstatement. This Pledge Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against any
Pledgor or any Pledged Entity for liquidation or reorganization, should any
Pledgor or any Pledged Entity become insolvent or make an assignment for the
benefit of creditors or should a receiver or trustee be appointed for all or any
significant part of a Pledgor’s or a Pledged Entity’s assets, and shall continue
to be effective or be reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Secured Obligations, whether as a “voidable
preference”, “fraudulent conveyance”, or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Secured Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

15. Notices. Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Pledge Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be given in the manner, and deemed received, as
provided for in the Loan Agreement.

16. Severability. Whenever possible, each provision of this Pledge Agreement
shall be interpreted in a manner as to be effective and valid under applicable
law, but if any provision of this Pledge Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Pledge Agreement. This Pledge
Agreement is to be read, construed and applied together with the Loan Agreement
and the other Debt Documents which, taken together, set forth the complete
understanding and agreement of Agent and the Pledgors with respect to the
matters referred to herein and therein.

17. No Waiver; Cumulative Remedies. Agent shall not by any act, delay, omission
or otherwise be deemed to have waived any of its rights or remedies hereunder,
and no waiver shall be valid unless in writing, signed by Agent and then only to
the extent therein set forth. A waiver by Agent of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
Agent would otherwise have had on any future occasion. No failure to exercise
nor any delay in exercising on the part of Agent , any right, power or privilege
hereunder, shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or future
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies hereunder provided are cumulative and may be exercised
singly or concurrently, and are not exclusive of any rights and remedies
provided by law. None of the terms or provisions of this Pledge Agreement may be
waived, altered, modified or amended except by an instrument in writing, duly
executed by Agent and the Pledgors.

18. Limitation By Law. All rights, remedies and powers provided in this Pledge
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this Pledge
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Pledge Agreement invalid, unenforceable, in whole or
in part, or not entitled to be recorded, registered or filed under the
provisions of any applicable law.

 

12



--------------------------------------------------------------------------------

19. Successors And Assigns. This Pledge Agreement and all obligations of the
Pledgors hereunder shall be binding upon the successors and assigns of each
Pledgor (including any debtor-in-possession on behalf of such Pledgor) and
shall, together with the rights and remedies of Agent, hereunder, inure to
Agent, all future holders of any instrument evidencing any of the Secured
Obligations and their respective successors and assigns. No sales of
participations, other sales, assignments, transfers or other dispositions of any
agreement governing or instrument evidencing the obligations or any portion
thereof or interest therein shall in any manner impair the Lien granted to
Agent, hereunder. No Pledgor may assign, sell, hypothecate or otherwise transfer
any interest in or obligation under this Pledge Agreement.

20. Counterparts. This Pledge Agreement may be authenticated in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement. This Pledge Agreement may be authenticated by manual
signature, facsimile or, if approved in writing by Agent, electronic means, all
of which shall be equally valid.

21. Section Titles. The Section titles contained in this Pledge Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

22. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Pledge Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Pledge Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Pledge Agreement.

23. Advice of Counsel. Each of the parties represents to each other party hereto
that it has discussed this Pledge Agreement with its counsel.

24. GOVERNING LAW AND JURISDICTION.

(a) GOVERNING LAW. THIS PLEDGE AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF SUCH STATE), INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF
THE PLEDGED COLLATERAL, PROVIDED, HOWEVER, THAT IF THE LAWS OF ANY JURISDICTION
OTHER THAN NEW YORK SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT
OF PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING
ENFORCEMENT OF ANY LIENS IN PLEDGED COLLATERAL, SUCH LAWS OF SUCH OTHER
JURISDICTIONS SHALL CONTINUE TO APPLY TO THAT EXTENT.

(b) SUBMISSION TO JURISDICTION. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS PLEDGE AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF
NEW YORK

 

13



--------------------------------------------------------------------------------

LOCATED IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, OR OF THE UNITED STATES
OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND DELIVERY
OF THIS PLEDGE AGREEMENT, EACH PLEDGOR EXECUTING THIS PLEDGE AGREEMENT HEREBY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. NOTWITHSTANDING THE
FOREGOING, THE AGENT AND OTHER LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION
OR PROCEEDING AGAINST ANY PLEDGOR (OR ANY PROPERTY OF SUCH PLEDGOR) IN THE COURT
OF ANY OTHER JURISDICTION THE AGENT OR THE LENDERS DEEM NECESSARY OR APPROPRIATE
IN ORDER TO REALIZE ON THE PLEDGED COLLATERAL OR OTHER SECURITY FOR THE
OBLIGATIONS. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING IN SUCH JURISDICTIONS.

(c) NON-EXCLUSIVE JURISDICTION. NOTHING CONTAINED IN THIS SECTION 24(c) SHALL
AFFECT THE RIGHT OF AGENT OR THE LENDERS TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE REQUIREMENTS OF LAW OR COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY PLEDGOR IN ANY OTHER JURISDICTION.

25. WAIVER OF JURY TRIAL. EACH PLEDGOR, AGENT AND LENDERS UNCONDITIONALLY WAIVE
ANY AND ALL RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS PLEDGE AGREEMENT, ANY OF THE INDEBTEDNESS SECURED HEREBY,
ANY DEALINGS AMONG PLEDGORS, AGENT AND/OR LENDERS RELATING TO THE SUBJECT MATTER
OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS
BEING ESTABLISHED AMONG PLEDGORS, AGENT AND/OR LENDERS. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT. THIS WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING. THE WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS PLEDGE AGREEMENT OR TO ANY OTHER
DOCUMENTS OR AGREEMENT RELATING TO THIS TRANSACTION OR ANY RELATED TRANSACTION.
THIS PLEDGE AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

26. Benefit of Agent. All Liens granted or contemplated hereby shall be for the
benefit of Agent, on behalf of itself and the Lenders, and all proceeds or
payments realized from Pledged Collateral in accordance herewith shall be
applied to the Secured Obligations in accordance with the terms of the Loan
Agreement.

27. Additional Pledgors. Additional Pledgors may become party to this Pledge
Agreement by the execution and delivery by such Person of a joinder agreement in
form and substance satisfactory to Agent and such other documents and
deliverables as may be required by Agent. Upon receipt of such items, such
Person shall become a “Pledgor” hereunder with the same force and effect as

 

14



--------------------------------------------------------------------------------

if it were originally a party to this Pledge Agreement and named as a “Pledgor”
hereunder. The execution and delivery of such joinder agreement or such other
requested deliverables, and the joining of such Person to this Pledge
Agreement, shall not require the consent of any other Pledgor hereunder, and the
rights and obligations of each Pledgor hereunder shall remain in full force and
effect notwithstanding the addition of any new Pledgor as a party to this Pledge
Agreement.

[Signature page follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Pledge Agreement
to be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

PLEDGOR:

BG MEDICINE, INC,

as Borrower

By:   /s/ Michael W. Rogers   Name: Michael W. Rogers   Title: EVP & CFO



--------------------------------------------------------------------------------

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent By:   /s/ Alan M. Silbert   Name:
Alan M. Silbert   Title: Duly Authorized Signatory